The majority opinion presents the paradoxical situation of the court holding that a carrier of passengers for hire is required to exercise a high degree of care to protect its passengers from assaults and violence at the hands of fellow-passengers or a stranger, yet determines that a robot may be placed in charge of the operation and control of such car to enforce safety or furnish protection to such passengers. I agree with the rule of law stated by the majority in reference to the high degree of care required of a carrier of passengers for hire in protecting such passengers from assaults or violence at the hands of fellow-passengers or strangers, but I cannot agree to its non-application under the facts and circumstances of the case. This mechanical man set up by appellant to afford protection to its passengers had ears but refused to hear the vile language used by the passenger Wage towards Miss Steinheil, a fellow-passenger upon the car, although the language was heard by all other passengers in the car and was known by all to have continued for a period of not less that five minutes without let or hindrance; he had eyes, the majority say, yet this harangue continued between Wage and the young lady while the car traversed from five to seven blocks, yet this man did not see, although he had before his face a mirror placed there for this very purpose which could and would have reflected immediately before him this unlawful and outrageous assault; all this man would have had to do was to open his eyes and look in this mirror. If these uncontroverted facts show the exercise of that high degree of care required by a carrier of passengers towards his passengers, as a matter of law, as held by the majority, then I assert that "a high degree of care" as used in all the law books on the subject is a misnomer, and that protection it has heretofore been thought to afford passengers is a delusion and a snare to catch the unwary. If questions of fact as presented in this case present no controversy for a jury's consideration and judgment, as held by the majority, then we had as well abolish trials to juries and revert to "trials by ordeal," and give to the courts *Page 480 
that much cherished but ever doubtful appellation, "it can do no wrong."
There is no reversible error in this record and it should of right be affirmed. I respectfully dissent.
I am authorized to say that Mr. Justice HUMPHREYS concurs in this dissent.